103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmie Lee CARPENTER, Plaintiff--Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  Jack Ward,Superintendent;  J.W. Hunter, Sergeant,Defendants--Appellees.
No. 96-6721.
United States Court of Appeals, Fourth Circuit.
Dec. 18, 1996.

Jimmie Lee Carpenter, Appellant Pro Se.  David L. Woodard, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Carpenter v. North Carolina Dep't of Corrections, No. CA-94-273 (W.D.N.C. Mar. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED